Citation Nr: 1713704	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  08-26 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1943 to February 1946.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2007 rating decision in which the RO denied service connection for tinnitus and bilateral hearing loss.  In April 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2008 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2008.  In March 2017, a supplemental SOC (SSOC) was issued.

In his July 2008 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge.  However, in March 2017, the Veteran withdrew his Board hearing request.   See 38 C.F.R. § 20.704 (e) (2016).

While the Veteran previously had a paper claims file, his appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.
 
Also, this appeal has been advanced on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2016).

The Board's decision on the claim for service connection for tinnitus is set forth below.  The claim for service connection for bilateral hearing loss is addressed in the remand following the order; that matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim
 herein decided have been accomplished.

2. There are competent, credible and probative lay assertions of the Veteran's
 in-service noise exposure that are consistent with the circumstances of his service; as well as that he began to experience symptoms of tinnitus after such in-service noise exposure that have been recurrent to the present.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

Given the fully favorable disposition of the Veteran's claim for service connection for tinnitus, the Board finds that all notification and development action needed to render a fair decision on this claim has been accomplished.

The Veteran claims that he has tinnitus as a result of in-service noise exposure. Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by service.  See 38 C.F.R. § 3.303(d).

If a chronic disease, such as an organic disease of the nervous system, becomes manifested to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even if there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 1111, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309. 

For the showing of chronic diseases in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

The United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to establishing service connection on the basis of continuity of symptomatology in lieu of a medical nexus opinion is limited to disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Moreover, the United States Court of Appeals for Veterans Claims (Court) recently held that, with evidence of acoustic trauma, tinnitus is considered an organic disease of the nervous system, falling within the parameters of 38 C.F.R. § 3.309 (a).  Fountain v. McDonald, 27 Vet. App. 258, 259 (2015).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, and affording the Veteran the benefit of the doubt on certain elements of the claim, the Board finds that service connection for tinnitus is warranted.

At the outset, the Board notes that the Veteran's active duty service treatment records are not of record.  The Board is aware that in service connection cases in which service records are not available (through no fault of the Veteran), VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran served on active duty May 1943 to February 1946, with service in the Republic of Vietnam.  He is in receipt of the American Theater Ribbon and the Asiatic Pacific Theater Ribbon.  His DD Form-214 lists his military occupational specialty (MOS) as aerial engineer.  The Veteran reported exposure to noise due to weapons used in service.  As the Board finds no reason to question the veracity of the Veteran's assertions in this regard, these assertions are deemed credible.  Thus, the Board finds that the evidence of record is sufficient to establish the occurrence of in-service injury.

As for the matter of a current disability, the Board notes that the Veteran, as a lay person, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring, or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (32nd ed. 2012).

In adopting the current rating criteria for tinnitus under Diagnostic Code 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus.  In subjective or "true" tinnitus, the sound is audible only to the patient.  In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.  67 Fed. Reg. 59033 -01 (Sept. 19, 2002).

Tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, given the nature of the disability, the Veteran's lay statements are sufficient to establish that he has a current disability of tinnitus. 

As such, the remaining inquiry is whether there is competent, credible, and probative evidence establishing a medical nexus between current tinnitus and the Veteran's service, to include likely noise exposure therein.

The Veteran was afforded a VA examination in July 2007.  The Veteran reported having ringing in his ears for a long time, about since his separation from military service.  The examiner stated that because the Veteran's claims file was not provided at the time of the examination, she was unable to render an opinion.  In any event, the examiner stated that although the exact etiology of tinnitus is unknown, it is frequently associated with hearing loss and noise exposure.  The examiner stated that given the Veteran's reports, it is at least as likely as not that tinnitus is related to noise exposure incurred in service.

The examiner then provided an addendum opinion, also in July 2007.  She stated that review of the claims filed did not produce any audiometric data or evidence of ringing in the ears.  Thus, it could not be determined whether tinnitus was caused by military noise exposure without resorting to mere speculation.

The Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  However, a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

While competent, the Board finds the statements provided by the VA examiner are not probative.  As noted, initially, she opined that it was at least as likely as not that tinnitus was due to in-service noise exposure.  Then, after reviewing the claims file, she concluded that she was unable to opine without resorting to mere speculation because service treatment records did not show audiometric data or evidence of ringing in the ears.  Such statements are  inconsistent.  Moreover, the facts relied on in reaching the conclusion expressed in the addendum are questionable, given the April 2017 memorandum noting that the Veteran's service treatment records were incomplete and those which are of record are moldy and largely illegible.  Further, in the addendum, the examiner offered no real opinion as to the etiology of the Veteran's tinnitus.  See Fagan v. Shinseki, 573 F. 3d 1282, 1289 (Fed. Cir. 2009) (a medical "examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection" for purposes of the benefit of the doubt rule).   In short, the ultimate conclusion reached weighs neither for nor against the claim.  

The Board points out, however, that the absence of a probative medical nexus opinion is not fatal to the Veteran's tinnitus claim as, given the nature of the disorder, lay evidence may serve as a basis to establish the claim.  See Charles, supra; Savage v. Grober, 10 Vet. App. 488, 495-97 (1997).  As indicated, tinnitus is among the chronic diseases listed at 38 C.F.R. § 3.309(a) that may be service connected based on continuity of symptomatology, which the Veteran has demonstrated.  Additionally, tinnitus is a rare type of disability for which, in the vast majority of cases, service connection may be established when there is credible lay evidence of continuity of symptomatology since service.  See Charles, supra. Given the nature of the disability, as explained above, the Board finds that the Veteran's competent and credible assertions of experiencing tinnitus in service, continuing to experience tinnitus after service, and currently experiencing tinnitus, are sufficient to support a finding that that there may exist a nexus between the Veteran's military service and his current tinnitus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Again, the Board finds no reason to question the veracity of the Veteran's assertions in this regard.

In sum, there are competent, credible, and probative lay assertions of the Veteran's in-service noise exposure that are consistent with the circumstances of his service, as well as that he began experiencing symptoms of tinnitus after noise exposure in service, and that such symptoms have been recurrent to the present.  Collectively, this evidence tends to establish that the elements of in-service injury disease, current disability, and nexus between current disability and service required to establish service connection are met.  Accordingly, affording the Veteran the benefit of the doubt on certain elements of the claim, service connection is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action in the claim remaining on appeal is warranted.

The Veteran contends that his bilateral hearing loss is the result of acoustic trauma in service.

The Veteran was afforded a VA audiology examination in July 2007, at which time testing results meeting the requirements to establish  bilateral hearing loss disability  for VA purpose were obtained.  See 38 C.F.R. § 3.385 (2016).  However, the VA examiner did not have access to the Veteran's claims file and did not offer an opinion as to the etiology of the Veteran's bilateral hearing loss.  In a July 2007 addendum, the examiner stated that the Veteran relayed that hearing loss had its onset about 15 years prior, but since the claims file did not produce audiometric data, it could not be determined if hearing loss was caused by military noise exposure without resorting to mere speculation.

The examiner offered essentially no opinion as to the etiology of the Veteran's bilateral hearing loss.  See Fagan, supra.  Indeed, the examiner merely stated that she could not offer an opinion without resorting to mere speculation.  Further, the basis for that statement is that the Veteran's claims file did not produce audiometric data; as noted above, however, there is no audiometric data because service treatment records are incomplete and only minimal records are legible.  

Given the above-noted deficiencies, the Board finds further examination of the Veteran to obtain  a medical etiology opinion-based on full consideration of the Veteran's documented history and assertions, and supported by complete, clearly-stated rationale-is needed to resolve the service connection for bilateral hearing loss.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination or obtain a medical opinion when developing a service connection claim, even if not statutorily obligated to do so, it must provide or obtain one that is adequate for purposes of the determination being made).

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to taking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal , explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the VCAA.. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, current authorization to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, or a reasonable time period for the Veteran's response has expires, arrange for the Veteran to undergo VA audiology  examination by an appropriate physician or audiologist (preferably, one who has not previously examined him)..

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

With respect to demonstrated bilateral hearing loss, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service, or is otherwise medically-related to in-service injury or disease-specifically include  noise exposure resulting in acoustic trauma experienced therein

In rendering the requested opinion, the examiner must consider and discuss all pertinent in- and post-service and other objective evidence, as well as all lay assertions-to include as to significant in-service noise exposure (which the Board has accepted as credible and consistent with the circumstances of service in awarding service connection for tinnitus, above), as well as regarding the nature, onset and continuity of symptoms of diminished hearing.. 

The examiner should note that the absence of evidence of diagnosis of or treatment for bilateral hearing loss in the Veteran's service treatment records should not, alone, serve as the sole basis for a negative opinion.

In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.  (The Board again notes that the occurrence of in-service noise exposure has essentially been conceded).

Complete, clearly-stated rationale for the conclusions reached must be provided.

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

5.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


